Citation Nr: 0415327	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  95-37 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for pancreatic cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from June 1946 to 
November 1947, and from September 1950 to November 1951.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a July 1991 rating action of the 
Department of Veterans Affairs (VA), Boise, Idaho, Regional 
Office (RO).  

When this matter was last before the Board in August 2003, it 
was remanded to the RO for the purpose of the issuance of a 
supplemental statement of the case in application of the 
decision of the United States Court of Appeals for the 
Federal Circuit (CAFC) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter DAV) to the instant appeal.  In October 2003, 
the RO issued a supplemental statement of the case and the 
matter was returned to the Board for further appellate 
review.  

Pursuant to a May 2004 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2003).

It must be noted that when this matter was before the Board 
in November 1998, a claim of entitlement to service 
connection for melanoma, diagnosed in 1968, was referred to 
the RO for appropriate action, including the development and 
adjudication of that claim.  There is no indication in the 
claims file that any action was taken by the RO based upon 
that referral.  Thus, the Board is again compelled to refer 
that claim to the RO for appropriate action, to include its 
development and adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO did not provide the appellant with a development 
letter consistent with the notice requirements of the VCAA on 
the issue on appeal, as clarified by Quartuccio, supra.  
Secondly, it is clear from the record, that the veteran has 
been receiving ongoing treatment for his pancreatic cancer.  
The most recent medical treatment records contained in the 
claims file, however, are dated in 1997.  

It is incumbent upon VA to assist the veteran in obtaining 
treatment records and medical evidence, the possible location 
of which has been specifically identified by the veteran in 
order to fully determine the etiology of the disability at 
issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Secondly, under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining 
a medical examination and medical opinion is necessary if 
there is competent medical evidence of a current disability 
and evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  

The veteran had medical complaints in service that could be 
construed as pertinent to the disabilities at issue.  
Pursuant to the Board's previously sanctioned development 
procedures, an attempt was made to schedule the veteran for a 
VA examination for the purpose of making a determination as 
to the etiology of his pancreatic cancer.  Unfortunately, 
however, the letters that were directed to the veteran for 
the purpose of scheduling the examination were returned to 
the Board bearing the notation that they were "not 
deliverable as addressed, unable to forward."  There is no 
indication as to whether an attempt was made to ascertain the 
veteran's new address through his service representative, or 
otherwise, and there is no indication that any examination 
scheduling letter was redirected to the veteran at a new 
address.  Consequently, the Board is compelled to remand the 
matter for an additional effort to schedule the veteran for a 
pertinent VA examination.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  


Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, codified at 
38 U.S.C.A. § 5103, and any other 
applicable legal precedent.  

The VBA AMC must make an effort to 
ascertain the veteran's current address, 
by working with the veteran's service 
representative, or any other reasonable 
source of such information.  The veteran 
should then be specifically provided with 
written notice of the VCAA, as it 
pertains to his claim.  Such notice 
should specifically apprise the veteran 
of the evidence and information necessary 
to substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.


The letter should specifically identify 
the type of evidence needed to 
substantiate his claim, namely, evidence 
that would support the finding that the 
veteran has pancreatic cancer that is 
related to his period of service.  The 
letter should note that the type of 
evidence could include, for example, 
medical evidence, such as an opinion by a 
physician, that is pertinent to the 
question of whether the veteran has the 
listed disorder resulting from a disease 
or injury in service.  This letter from 
the VBA AMC should also contain a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response to this letter.  See Disabled 
American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

3.  After making all necessary inquiries 
of the veteran and obtaining all 
necessary authorizations and releases, 
the VBA AMC should attempt to obtain 
copies of the veteran's VA and private 
treatment records created since 1997, and 
any others created before that time which 
the veteran identifies as not having been 
obtained.  All records obtained should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).


5.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by an oncologist or other available 
appropriate available medical specialist 
including on a fee basis if necessary, to 
determine the relationship, if any, 
between any current pancreatic cancer, if 
found, and active service.  

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special tests and studies 
should be conducted.
The examiner must address the 
following medical questions:
(a)  Does the medical evidence of 
record, including the results from the 
current VA examination, support the 
diagnosis of pancreatic cancer?

If the record supports a diagnosis of 
pancreatic cancer, does the veteran 
have current residuals of pancreatic 
cancer disability, an if so, what is 
its/their nature?

(b)  Is it at least as likely as not 
that any pancreatic cancer disability, 
if found, was incurred during the 
veteran's military service?  In this 
regard, was the abdominal pain noted 
in service an early manifestation of 
the pancreatic cancer? 
If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for pancreatic cancer.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
service connection, and may result in a denial.  38 C.F.R. 
§ 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


